Citation Nr: 1026962	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 1993 
for the grant of service connection for left knee arthritis with 
patellofemoral syndrome, to include whether the May 1981 rating 
decision contained clear and unmistakable error (CUE).

2.  Entitlement to an initial evaluation greater than 10 percent 
for left knee arthritis with patellofemoral syndrome prior to 
October 4, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to November 
1975.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in May and December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The appeal was subsequently transferred to 
the RO in North Little Rock, Arkansas.

This case was remanded in August 2009.  It is now again before 
the Board.

A motion to advance this case on docket was granted by the Board.  
See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).

The issue of entitlement to an initial evaluation greater than 10 
percent for left knee arthritis with patellofemoral syndrome 
prior to October 4, 2007 addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his initial claim of service connection for 
a left knee disability in July 1980; it was received by the RO on 
July 24, 1980.  

2.  Service connection for a left knee disability was denied in a 
May 1981 rating decision; the Veteran was notified of the 
decision and of his appellate rights with respect thereto, but 
did not appeal the decision.

3.  In February 1993, the Veteran submitted a statement that he 
experienced pain in both knees, received on March 10, 1993, which 
the RO interpreted as a claim to reopen the previously denied 
claim for service connection for a left knee disability.  

4.  In October 1996, and during the pendency of the appeal for 
service connection, the Veteran submitted additional service 
treatment records consisting of hospital treatment records 
showing an arthrogram of the left knee was completed, that the 
presence of a loose body in the left knee was confirmed, and that 
this was felt to be the source of the Veteran's left knee 
symptoms.  

5.  Service connection for a left knee disability was 
subsequently granted in a May 2006 rating decision as directly 
related to active service, and assigned an effective date of 
March 10, 1993.  

6.  At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2009).  

7.  The claim for service connection for a left knee disability 
received July 24, 1980 is the earliest document that may be 
accepted as a claim for service connection for a left knee 
disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 24, 
1980, and no earlier, for the grant of service connection for 
left knee arthritis with patellofemoral syndrome have been met.  
38 U.S.C.A. §§ 1154, 5110 (West 2002); 38 C.F.R. §§ 3.156(b),(c), 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal has been pending since 1993, prior to the enactment 
of additional statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Notwithstanding, numerous letter and supplemental 
statements of the case issued to the Veteran during the pendency 
of this appeal have addressed the duty to notify provisions for 
the underlying issue of service connection for a left knee 
disability, after which the claim for service connection was 
adjudicated and ultimately granted.  See 38 C.F.R. § 3.159; Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Moreover, this decision grants the 
earliest effective date that may be granted under the 
regulations.  Hence the Board determines there is no prejudice to 
the Veteran and it may proceed with the case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim 
for an earlier effective date for the grant of service connection 
for a left knee disability was appealed directly from the initial 
effective date assigned, no further action under section 5103(a) 
is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied as to this issue.  The RO obtained the Veteran's 
service treatment records, as well as identified VA and private 
treatment records and records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has also provided the Veteran with medical 
examinations throughout the pendency of this appeal.  38 C.F.R. 
§ 3.159(c)(4).  It is noted that the Board remanded this case in 
August 2009 in part to obtain private medical treatment records.  
The Veteran did not provide release of private medical treatment 
records to allow VA to obtain them.  This will be addressed in 
the remand below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

I.  Earlier Effective Date

Service connection for arthritis/patellofemoral syndrome of the 
left knee was granted, as directly related to active service, in 
a May 2006 rating decision, and assigned a 10 percent evaluation, 
effective March 10, 1993.  The Veteran appealed the effective 
date and evaluations assigned.  

The applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date for service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year following 
separation from service.  Otherwise, it will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2) 
(2009).

The effective date for the grant of service connection for a 
reopened claim is the date of receipt of the claim to reopen or 
the date entitlement arose, whichever is later, except in cases 
where the new and material evidence is comprised of service 
department records.  38 C.F.R. § 3.400(q),(r), 3.156(c) (2009).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets certain 
requirements, will be accepted as an informal claim for benefits 
if the report relates to a disability, which may establish 
entitlement.  38 C.F.R. § 3.157(a); see also 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed, receipt of VA 
medical records or private medical records may be accepted as an 
informal claim under limited circumstances.  See 38 C.F.R. § 
3.157(b).  Those circumstances provide, in pertinent part, that 
the date of receipt of evidence from a private physician or 
layman will be accepted as the date of receipt of a claim only 
when the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  See 38 C.F.R. 
§ 3.157(b)(2).

A report of examination or hospitalization may be accepted as an 
informal claim for an increased disability evaluation, but only 
after there has been a prior allowance or disallowance of a 
formal claim for compensation.  38 C.F.R. § 3.157.

At any time after VA issues a decision on a claim, if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include, but are not limited 
to service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the Veteran by name; additional service records forwarded 
by the Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  Such 
records do not include those records that VA could not have 
obtained when it decided the claim because the records did not 
exist when VA decided the claim, or because the claimant failed 
to provide sufficient information for VA to identify and obtain 
the records from the respective service department, the JSSRC, or 
from any other official source.  38 C.F.R. § 3.157(c) (2009).  

An award made based all or in part on the 'relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.'  38 
C.F.R. § 3.156(c)(3) (2009).

The record shows that the Veteran submitted a claim for service 
connection for a right leg injury and re-injury to the left leg 
that was received on July 24, 1980.  The May 1981 rating decision 
denied service connection for a left knee disability based on a 
finding that the left knee condition existed prior to service and 
was not aggravated by service.  The Veteran was notified of his 
appellate and procedural rights, but did not disagree with the 
decision and, therefore, the decision became final.  38 U.S.C.A. 
§ 7105, 38 C.F.R. § 20.1103.  

No further correspondence was received from the Veteran 
concerning his left knee until March 10, 1993, when he field a 
claim for increase for his service-connected right knee and 
stated that he now had pain in both knees.  The RO interpreted 
this as a claim to reopen the previously denied claim for service 
connection for a left knee disability.  

In October 1996, the Veteran submitted additional service 
treatment records, including hospital treatment records that show 
he was hospitalized in October to November 1975 for a locked 
right knee.  He reported a history of locking in the right knee 
with no history of injury and no prior trouble with the knee.  He 
reported a history of avulsion fracture of the tibial tubercle of 
the left knee at 15 years of age which was treated with open 
reduction and internal fixation.  At age 18 he stated he began 
having intermittent episodes of locking in the left knee after 
falling.  The episodes were reported to occur once a week and 
last less than 10 minutes, and resolved with rubbing.  There was 
no effusion but he reported occasional episodes of giving way.  
He was treated for the right knee condition with traction, 
removal of two loose bodies from the right knee, and excision of 
torn lateral meniscus and an osteochondral defect of the patella 
in the right knee.  While hospitalized he also underwent an 
arthrogram for his left knee.  The results were felt to be 
normal.  However, a loose body was found in the left knee, and it 
was noted that it was felt that this was the source of the 
Veteran's left knee symptoms.  He declined surgery for the left 
knee.  This hospital record is a service department record that 
was in existence at the time of the May 1981 rating decision but 
was not of record.

Service treatment records present in the claims file at the time 
of the May 1981 rating decision show complaints of chronic knee 
pain in September 1975, left worse than right.  He was diagnosed 
with chondromalacia patella and placed on a profile.  He reported 
a history of locking his knee.  Physical examination was within 
normal limits, but the physician opined he may have a torn 
meniscus.  Clinical studies showed findings of a loose body in 
the right knee.  A loose body was suspected in the left knee, but 
further views were requested.  The Veteran's report of 
examination at entrance to active service, dated in June 1972, 
shows report of broken bones but no diagnoses, abnormalities, 
defects or other findings concerning the left knee.  The 
Veteran's report of examination at discharge, dated in September 
1975, shows a history of locking in the left knee but no 
disability.  It is noted that the Veteran was hospitalized from 
October 1, 1975 to November 12, 1975, and he was discharged from 
active duty on November 20, 1975.

In a May 2006 rating decision, the RO granted service connection 
for a left knee disability as directly related to active service, 
effective in March 1993.  The Board observes that the receipt of 
service treatment records for hospital treatment during active 
service including left knee arthrogram and clinical findings of a 
loose body in the left knee which the physician noted was felt to 
be the cause of the Veteran's left knee symptoms constitute the 
receipt of relevant service department records which existed but 
had not been associated with the claims file when the claim for a 
left knee disability was first decided in May 1981.  Accordingly, 
the provisions of 38 C.F.R. § 3.156(c) require reconsideration of 
the May 1981 rating decision that denied service connection for 
the claimed left knee disability.  The date of the original claim 
of service connection for a left knee disability, namely July 24, 
1980, is accepted as the date of claim.

The Veteran did not file a claim for service connection for a 
left knee disability prior to the claim received in July 1980.  
Accordingly, the earliest document that can be accepted as a 
claim for a left knee disability the July 1980 claim received by 
the RO on July 24, 1980.

As to the possibility of an informal claim for service connection 
for a left knee disability presented by VA examination, VA 
treatment records, or private medical health care providers, 
there had been no formal claim which was granted or denied prior 
to the July 1980 for a left knee condition.  See 38 C.F.R. § 
3.157(b).  The record shows that a grant was issued for medical 
treatment for a tonsil condition, and a rating decision was 
generated denying service connection for a throat condition in 
April 1976.  There is no claim prior to July 1980 for a left knee 
condition.  There is no communication from the Veteran, either 
formal or informal, prior to July 1980 which may be interpreted 
as a claim for service connection for a left knee condition.

The record thus presents no evidence of an unadjudicated claim, 
an informal claim, or intent to file a claim for a service 
connection for a left knee condition prior to July 1980.

In its May 2006 rating decision granting service connection for 
the left knee disability, the RO revisited the various opinions 
in the claims file finding for and against the existence of a 
pre-existing left knee injury and whether such injury had been 
aggravated by active service, for and against a finding that the 
left knee disability was directly related to active service, and 
for and against a finding that the left knee disability was 
secondary to the service-connected right knee disability.  The RO 
ultimately concluded that because the evidence did not show 
condition/symptoms of the left knee joint at the time of the 
Veteran's entrance into active service, and he was diagnosed with 
chondromalacia in 1975, the condition of left knee chondromalacia 
was considered to have been incurred during active service.  
Arthritis was not diagnosed during active service or within a 
year following his discharge.  However, the evidence showed that 
because of the many periods of altered gait due to the service-
connected right knee, any arthritis associated with the left knee 
injury that occurred prior to active service was aggravated.  

In reconsidering the May 1981 rating decision in light of the 
RO's determination to grant service connection on a direct basis, 
the Board revisits the following evidence.  

First, it is noted that the service personnel records show the 
Veteran's military occupational specialty was as a light weapons 
infantryman, or 11B20, and he was awarded the air assault badge.  
Repeated parachute jumps would have been required to earn and 
maintain this qualification.  

Second, VA examinations in October 1980 and 1982 documented the 
residuals of left knee injury, post-arthrotomy, existing prior to 
service with current findings of mild laxity, anterior cruciate 
ligament and slight atrophy and weakness in the left lower 
extremity.  X-rays associated with these examinations show 
findings of metallic screws embedded in the proximal shaft of the 
tibia, immediately below the lateral tibial condyle.  The 
examiners did not address whether the current symptomatic 
findings represented a disability separate and apart from the 
residuals of the pre-service left knee injury or an increase in 
disability and, if the latter, whether such increase was outside 
the natural progression of the disease.  See 38 C.F.R. § 3.306 
(2009).

Third, private hospital records dated in 1971 establish that the 
Veteran did undergo a left open reduction internal fixation of a 
left tibia fracture prior to his entrance into active service.  
However, a November 2002 opinion by Dr. S.P.K., M.D., notes that 
while this is the case, the Veteran had not previously incurred 
an injury to the left knee joint.  Rather, the physician opined, 
osteoarthritic changes in the left knee were, in the physician's 
opinion, accelerated beyond normal progression by the increased 
weightbearing on the left side to protect the service connected 
right knee.

Finally, the August 1995 statement of Dr. J.H.D., M.D. shows the 
opinion that the onset of the Veteran's left knee symptoms began 
at the same time as his right knee symptoms.  The opinion is 
awkwardly worded, and the physician actually stated "I feel that 
his symptoms enjoy the same date of onset and this was in 1975, 
following active duty with the military."  However, close review 
of the remainder of the statement and service records show that 
the physician's intent was to say that the left knee symptoms 
began during active service.  Earlier in the statement, the 
physician refers to medical records showing a history of right 
and left knee pain with the same date of onset, in September 
1975, which is during the Veteran's active service.  Service 
records show he was hospitalized in October 1975, at which time 
he had surgery for his right knee, arthrogram for his left knee.  
The presence of a loose body was confirmed in his left knee and 
the military physician noted that it was felt that was the source 
of his left knee symptoms.  The Veteran declined left knee 
surgery.  He was discharged from the hospital on November 12, 
1975, and was discharged from active duty on November 20, 1975.  
The context therefore makes it reasonable to interpret the 
physician's reference to "following active duty with the 
military" as meaning following his entrance to active military 
service.

Incidentally, the Board notes that the inservice hospital 
treatment records note the Veteran stated he began to experience 
left knee locking when at age 18.  He described the episodes as 
occurring weekly and resolving with rubbing.  Calculating his age 
from the birthdate reflected on his DD Form 214, it is observed 
that the Veteran turned 18 less than two months before he entered 
active service.  His report of physical examination at discharge 
reflects a history of left knee locking, but does not indicate 
whether such history was prior to or during service.  

Given the medical evidence discussed above, the Board cannot find 
that the preponderance of the evidence is against a grant of an 
effective date in concert with the Veteran's original claim for 
service connection for a left knee disability in July 1980.  See 
38 C.F.R. § 3.102 (2009); See 38 U.S.C.A. § 5110(a),(b)(1); 38 
C.F.R. § 3.400(b)(2) (2009).

The evidence supports the assignment of an effective date of July 
24, 1980, and no earlier, for the grant of service connection for 
a left knee disability.  The preponderance of the evidence is 
against the assignment of an effective date earlier than July 24, 
1980.  There is no doubt to be resolved; and an effective date of 
July 24, 1980 and no earlier, is warranted.  

This decision has granted the earliest effective date for the 
grant of service connection for a left knee disability that may 
be granted under the regulations, the date of the claim that 
resulted in the May 1981 rating decision.  The May 1981 rating 
decision has been reconsidered on the basis of the submission of 
service department records received that were not of record at 
the time the May 1981 decision was determined.  See 38 C.F.R. 
§ 3.156(c).  Therefore, it is not necessary to address the claim 
of CUE with respect to the May 1981 rating decision that 
initially denied service connection for a left knee disability.  


ORDER

Entitlement to an effective date of July 24, 1980 for the grant 
of service connection for left knee arthritis with patellofemoral 
syndrome is granted.


REMAND

By this decision, the Board has determined that the appropriate 
effective date for the grant of service connection for the left 
knee disability is July 24, 1980.  The RO has not had an 
opportunity to assign an evaluation to the Veteran's left knee 
disability for the time period from July 24, 1980.  Accordingly, 
the issue of entitlement to a higher initial rating prior to 
October 4, 2007, must be remanded to the RO for assignment of an 
initial evaluation prior to March 10, 1993.  

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is directed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his claimed left 
knee disorder from the date of his 
discharge from active duty to October 2007.  
After securing the necessary release, the 
RO should obtain these records.

In particular, the Veteran should be given 
another opportunity to provide an 
appropriate release(s) of private medical 
records with regard to records of treatment 
accorded the left knee from Froedtert and 
Medical College of Wisconsin (identified as 
Froedtert Memorial Hospital) dated in 2000.  

2.  The RO should determine the disability 
evaluation to be assigned the Veteran's 
left knee disability from July 24, 1980 to 
October 4, 2007.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO or AMC should 
readjudicate the Veteran's claim for an 
higher initial evaluation for left knee 
arthritis with patellofemoral syndrome 
prior to October 4, 2007, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the issue on appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned to 
the Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board intimates no opinion as to the ultimate outcome of this 
case. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


